         Case 4:20-cv-00823-BSM Document 3 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JASON FIELDS, Individually and
on behalf of others similarly situated,                                      PLAINTIFF

v.                          CASE NO. 4:20-CV-00823-BSM

JP MORGAN CHASE BANK,
NATIONAL ASSOCIATION                                                     DEFENDANTS

                                          ORDER

       Consistent with Jason Fields’s notice of voluntary dismissal [Doc. No. 2], this case

is dismissed without prejudice. Fed. R. Civ. P. 41(a)(1).

       IT IS SO ORDERED this 9th day of October, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
